Citation Nr: 0310323	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from November 
8, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
that granted the veteran's claim of entitlement to service 
connection for PTSD, and awarded a 30 percent disability 
evaluation from October 28, 1998.  By a May 1999 rating 
decision, it was determined that the decision to grant 
service connection for PTSD from October 28, 1998 was clearly 
and unmistakably erroneous.  The RO awarded service 
connection from November 8, 1994, and continued the veteran's 
30 percent disability rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, November 
8, 1994.  


REMAND

In August 2002, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
resulted in the acquisition of a January 2003 VA examination 
report as well as VA medical records covering the period from 
February 1998 to February 2003.  The record does not reflect 
that the veteran was afforded the opportunity to review the 
additions to the record pursuant to 38 C.F.R. § 20.903(b) 
(2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, the veteran has not waived his right to 
have the additional evidence considered initially by the RO.  
A remand of the case is therefore required to comply with 
DAV.  

Furthermore, a remand is also necessary because certain 
private medical records should be sought.  The veteran 
submitted a statement from his private physician, Ray 
Breitenbach, M.D., which was received by the Board in July 
2002.  In his undated statement, Dr. Breitenbach indicated 
that he was familiar with the veteran's PTSD, and that he had 
treated the veteran for 10 years.  In December 2002, the 
Board requested that the veteran complete a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, so that the Board could 
request records from Dr. Breitenbach.  The veteran did not 
respond to this request.  Nevertheless, the Board concludes 
that, as Dr. Breitenbach has observed the veteran's condition 
for 10 years, his records would be pertinent to the veteran's 
claim, and another attempt should be made to associate them 
with the claims file.  The veteran is reminded that the duty 
to assist is not a one-way street, and an appellant must do 
more than passively wait for assistance when he has 
information essential to his claim.  See Wood v. Derwinski, 1 
Vet. App. 190 (1990).  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  Additionally, certain 
notification requirements have been set out by the new law.  
The Board notes that the Federal Circuit in DAV, supra, also 
held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  The Board notes that it does not appear that VA 
has provided the veteran with the notice to which he is 
entitled under 38 U.S.C.A. § 5103(a).  Therefore, the Board 
finds that the RO should make clear notification under 38 
U.S.C.A. § 5103(a).  In re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of the information or 
evidence he must submit and he should be 
advised of the one-year period set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  In this regard, the RO 
should associate all pertinent treatment 
records from Ray Breitenbach, M.D.  If 
the RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  After all notice requirements have 
been satisfied and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim, including evaluating his service-
connected disability under both the old 
and new rating criteria for evaluating 
PTSD. 38 C.F.R. §  4.132 (1996); 38 
C.F.R. § 4.130 (2002).  The 
appropriateness of "staged" ratings 
should also be addressed.  See Fenderson, 
supra.  If the benefit sought remains 
denied, a SSOC should be issued.  The 
SSOC should include a complete recitation 
of both the old and the new rating 
criteria for PTSD under 38 C.F.R. § 4.132 
(1996); 38 C.F.R. § 4.130 (2002).  The 
veteran and his representative should be 
afforded an opportunity to respond. 

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) ( West 2002), the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

